DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (EP 0553908, hereafter Richardson) in view of Le (US 2012/0152542) and Kumar. (US 2012/0111633)

Richardson does not explicitly teach wherein signals from the sensors are processed and stored in an on-board memory within the module or wherein the sensors include at least one strain measurement sensor bonded to a carrier fastened to annular support and the carrier bonded to an inner wall of the outer pipe within the space between the outer pipe and the inner pipe of the module for the sensors to measure strain within the drill string, the carrier protecting the at least one strain measurement sensor within the module with the at least one strain measurement sensor being between a portion of the carrier and the inner wall, and wherein electrical connection is provided between the at least one strain measurement sensor on the carrier and the annular electronics sub-assembly.
Le teaches an apparatus for measuring parameters of a down-the-hole operation for mineral exploration, (par. 13-14, Fig. 1) the apparatus including a module (shock sensing tool 22) mountable to form part of a string (perforating string 12), the module having sensors (36, 38, par. 26-33) for sensing downhole conditions, wherein the apparatus measures parameters 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Richardson to include an on-board memory and a strain measurement sensor bonded to a carrier, as taught by Le, in order to provide a sensor result for evaluating strain within the drill string.
	Kumar teaches an apparatus for measuring drilling parameters of a down-the-hole drilling operation for mineral exploration, the apparatus including a module (downhole tool 200) mountable to form part of a drill string (drill string 120), the module having sensors (sensor assembly 204) for sensing downhole conditions, wherein the apparatus measures parameters based on the sensed conditions and wherein the sensors include at least one strain measurement sensor (electrode 214) bonded to a carrier (protective layer 300), and to a wall (body 206) of the module for the sensors to measure strain within the drill sting, the carrier (protective layer 300) protecting the at least one strain measurement sensor within the module with the at least one strain measurement sensor being between a portion of the carrier and the inner wall, and wherein electrical connection is provided between the at least one strain measurement sensor (electrode 214) on the carrier and an electronic sub-assembly (controller 218). (par. 19-22, Figs. 2-3)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Richardson such that the at least one strain measurement sensor was between a portion of the carrier and the inner wall, as taught by Kumar, so that the carrier provides additional protection for the sensor from any potential contamination or damage from within the apparatus.

	With respect to claim 2, Richardson, as modified by Le and Kumar, teaches the module is sealed such that the module acts as a pressure vessel for the annular electronics sub-assembly, the at least one battery and the sensors inside the module. (Richardson, col. 11, line 33 – col. 12, line 10, Le par. 55)
With respect to claim 3, Richardson, as modified by Le and Kumar, teaches wherein the passageway through the inner pipe of the module extends between opposite end caps of the module and is sized to allow sufficient flow of the cooling fluid through the module. (Richardson, col. 11, lines 50-56)
	With respect to claim 5, Richardson, as modified by Le and Kumar, teaches an outer diameter of the module is less than or equal to outer diameter of the drill string. (Richardson, Fig. 1)
With respect to claim 6, Richardson, as modified by Le and Kumar, teaches wherein the inner pipe is sealingly connected to the outer pipe by a sealing connection in order to provide a pressure vessel for the electronics sub-assembly. (Richardson, col. 11, line 33 – col. 12, line 10)
With respect to claim 7, Richardson, as modified by Le and Kumar, teaches the outer pipe is a drill pipe sub.  (Kumar, par. 19-22, Figs. 2-3)
With respect to claim 8, although Richardson, as modified by Le and Kumar, does not explicitly teach at least one of the inner pipe and the outer pipe is replaceable, it is well-known to replace elements of a system and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to consider the pipes replaceable in case of damage or wear.

With respect to claim 10, Richardson, as modified by Le and Kumar, teaches sensors for measuring strain, temperature, vibration, rotation and displacement. (Le par. 28, 35, 42; Kumar par. 5, 18)
With respect to claim 11, Richardson, as modified by Le and Kumar, teaches one or more of the sensors are mounted in the electronics sub-assembly. (Le, par. 36)
With respect to claim 12, Richardson, as modified by Le and Kumar, teaches means for wireless communication of logged data to a computer remote from the module. (Richardson, col. 19, lines 5-10)
	With respect to claim 13, although Richardson, as modified by Le and Kumar, does not explicitly teach the electronics sub- assembly is annular for ready positioning between the inner tube and the outer tube, this would be an obvious structural shape to complement the shape of the tubes and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the sub-assembly in this shape in order to accommodate the system.
	With respect to claims 16-18, although Richardson, as modified by Le and Kumar, does not explicitly teach the carrier is a shim attached to a carrier mounting means, and wherein rotation of the carrier mounting means relative to the outer pipe and relative to the annular electronics sub-assembly is restricted, these are well-known mounting assembly elements for a strain gage and would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to effectively measure the strain.
Likewise, with respect to claim 19, although Richardson, as modified by Le and Kumar, does not explicitly teach in order to evenly bond the carrier to the inner wall of the module, a bladder is placed behind the carrier and inflated such that it presses the carrier against the inner 
With respect to claim 20, although Richardson, as modified by Le and Kumar, does not explicitly teach the strain measurement sensor is positioned such that it covers the annular electronics sub-assembly, and is connected to the annular electronics sub-assembly, this would have been an obvious arrangement in order to measure the strain of the annular electronics sub-assembly.
With respect to claim 21, although Richardson, as modified by Le and Kumar, does not explicitly teach the strain measurement sensor includes a flexible metal carrier having strain gauges, this is a well-known mounting assembly for a strain gage and would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to effectively measure the strain.
With respect to claim 22, although Richardson, as modified by Le and Kumar, does not explicitly teach the electronics componentry of the annular electronics sub-assembly is protected by potting a suitable resin at potential drilling muds ingress locations, this is a well-known protective step for electronics componentry and would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to protect the system.
With respect to claims 23-24, Richardson, as modified by Le and Kumar, teaches the at least one battery is connected by a switch which is turned on when the annular electronics sub-assembly is assembled in the module and is operated when the drill string is detected to be moving and/or rotating. (Richardson, col. 18, lines 5-12)
With respect to claim 25, although Richardson, as modified by Le and Kumar, does not explicitly teach the at least one battery is rechargeable, this is well-known in order to be able to provide consistent power without having to replace a battery.

With respect to claim 27, although Richardson, as modified by Le and Kumar, does not explicitly teach at least one end cap is made of material enabling wireless signals to be transmitted/received from within the module, this would have been an obvious design choice in order to facilitate communications with the module.
With respect to claim 28, Richardson, as modified by Le and Kumar, teaches the measured parameters assists in determining at least one of weight on drill bit, thrust or hold-back force exerted on the drill string, force due to strain in the drill string, torque and RPM fluctuations proximate the drill bit, axial and radial vibrations proximate the drill bit, temperature proximate the drill bit, and drilling penetration rate. (Kumar, par. 18)
With respect to claim 29, Richardson, as modified by Le and Kumar, teaches a second module mountable to a drill string and distal to a drill bit, the second module having sensors for sensing conditions distal to the drill bit.
With respect to claims 30 and 35, although Richardson, as modified by Le and Kumar, does not explicitly teach differences in the drilling parameters measured by the two modules are computed to obtain comparative data, this is a typical step taken in a sensor module and would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to more thoroughly analyze the data.
With respect to claim 31, although Richardson, as modified by Le and Kumar, does not explicitly teach the comparative data is used in determining at least one of vertical resistance of the drill string, rotational resistance of the drill string, degree of wind-up of the drill string, and presence of slip conditions at lower end of the drill string, these are typical analysis results and 
With respect to claim 32, Richardson teaches a method of measuring parameters of a down-the-hole operation for mineral exploration (col. 10, lines 21-54) including the steps of: sensing conditions by use of at least one sensor (col. 10, lines 24-30) of a first module (sub-component 22) forming part of a drill string, and measuring parameters based on the conditions sensed by the at least one sensor. (Figs. 3A-3B)
Richardson does not explicitly teach the sensor is at least one strain measurement sensor, the at least one strain measurement sensor being bonded to a carrier and subsequently the carrier is bonded to an inner wall of the first module for the at least one strain measurement sensor to measure strain within the drill string from the inner wall of the module; the carrier protecting the at least one strain measurement sensor within the drill string, the at least one strain measurement sensor being between a portion of the carrier and the inner wall; and measuring parameters based on the conditions sensed by the at least one strain measurement sensor.
Le teaches a method measuring parameters of a down-the-hole operation for mineral exploration, (par. 13-14, Fig. 1) including the steps of: sensing conditions by use of at least one strain measurement sensor (strain sensors 38) of a first module (shock sensing tool 22) forming part of a string (perforating string 12), the at least one strain measurement sensor (strain sensors 38) bonded to a carrier (strip, par. 30) attached to an electronics sub-assembly, wherein the carrier is bonded to an inner wall (structure 40) of the module for the sensors to measure strain within the string, and measuring parameters based on the conditions sensed by the at least one strain measurement sensor.  (par. 28-30, Figs. 1-3)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Richardson to include a strain measurement sensor 
	Kumar teaches an method for measuring drilling parameters of a down-the-hole drilling operation for mineral exploration, the method including the steps of sensing conditions by use of at least one strain measurement sensor (electrode 214) of a first module (downhole tool 200) forming part of a drill string (drill string 120), the at least one strain measurement sensor (electrode 214) bonded to a carrier (protective layer 300) attached to an electronics sub-assembly, and to a wall (body 206) of the module for the sensors to measure strain within the drill string, the carrier (protective layer 300) protecting the at least one strain measurement sensor within the module with the at least one strain measurement sensor being between a portion of the carrier and the inner wall, and measuring drilling parameters based on the conditions sensed by the at least one strain measurement sensor. (par. 19-22, Figs. 2-3)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the method of Richardson such that the at least one strain measurement sensor was between a portion of the carrier and the inner wall, as taught by Kumar, so that the carrier provides additional protection for the sensor from any potential contamination or damage from within the apparatus.
	It should be noted that, although Richardson, as modified by Le and Kumar, does not explicitly discuss an annular electronics sub-assembly, the teachings of Richardson the electronics are housed in annular cavities (col. 12) is sufficient to teach the electronics are arranged into an annular sub-assembly, as this would be an obvious shape to use with an annular cavity.
	With respect to claim 33, Richardson, as modified by Le and Kumar, teaches sensing conditions distal to the drill bit by a second module mounted to the drill string and distal to the drill string. 
. 

Response to Arguments
Applicant’s arguments filed October 25, 2021 have been considered but they are not persuasive. 
Applicant argues that the combination of references does not disclose: an outer pipe and inner pipe defining therebetween an annular space housing a removable annular electronics sub-assembly, the inner pipe passing though the annular electronics sub-assembly; at least one strain measurement sensor bonded to a carrier fastened to an annular support; wherein electrical connection is provided between at least one strain measurement sensor on the carrier and the annular electronics sub-assembly. In all of these cases the examiner respectfully disagrees.
In response to applicant’s argument that Richardson does not teach “the outer pipe and the inner pipe defining therebetween a space housing a removable electronics sub-assembly”, the examiner points to the cited portions of Richardson. In particular, the top of column 12 clearly discusses annular cavities in which electronic components are placed. Accordingly, this is an annular space housing a removable electronics sub-assembly. As is further discussed above, although the reference does not explicitly discuss that the electronics sub-assembly has an annular shape, this would be an obvious shape to provide in order to take advantage of the available space. Additionally, applicant’s broad claim of an “annular electronics sub-assembly” only broadly describes the shape of the sub-assembly and does not provide any particular limitations which define the structure over the prior art.
In response to applicant’s argument that Le teaches away from a hollow core having a tube allowing fluid flow therethrough, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Richardson provides a teaching of a hollow core having a tube allowing fluid flow therethrough. Le is relied upon for the use of electronics having an on-board memory and the use of a strain sensor. The modification of Richardson to include these elements does not require the structural elements of Le including the detonating chord, and the modification could be readily made in spite of these structural differences, therefore applicant’s argument is not persuasive.
In response to applicant’s argument, that the features of claim 1 providing for “modular assembly and disassembly of the claimed apparatus, allowing the annular electronics sub-assembly and the annular support to which the carrier of the at least one strain measurement sensor is attached to be efficiently assembled and disassembled for repair or replacement of components in a modular arrangement” are not present, these limitations are not particularly required by the language of claim 1. Although applicant’s invention is recited to have a module, (Richardson teaches a drill string having a plurality of components which are attached, making the drill string modular), having a “removable electronics sub-assembly”, (Richardson teaches removable components, particularly near the top of column 12), the more particular functionality presented in this argument is not necessarily required by applicant’s claim language.
In response to applicant’s argument with respect to an annular support, applicant has not particularly described the nature of this support, and therefore it is noted that any annular wall to which a carrier is bonded is considered to be an annular support.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853